MEMORANDUM OPINION AND ORDER

WOLSKI, Judge.
For the reasons fully explained in the Opinion and Order in First Federal Savings Bank of Hegewisch, No. 93-162 C, also filed today, defendant’s motion for the disqualification of the undersigned from hearing this ease, pursuant to 28 U.S.C. § 455(a) and § 455(b)(2), is DENIED.
Just as was the case in Hegewisch, neither Mr. Charles J. Cooper nor any other lawyer with Cooper, Carvin & Rosenthal, PLLC, or with Cooper & Kirk, PLLC, served as plaintiffs lawyer in this matter. See Ex. 1 to Pl.’s Mem. in Opp’n to Def.’s Mot. to Recuse ¶ 8 (Eggleston Aff.); Ex. 2 to id. ¶¶ 2, 5 (Eisenhart Aff.). Nor had any of the payments made by plaintiff to the joint fund for shared expenses of the Plaintiffs’ Coordinating Com*580mittee (“PCC”) been used for any attorneys’ fees. See Ex. 1 to id. ¶ 10; Ex. 2 to id. ¶ 7; Ex. 3 to id. ¶¶ 3, 7 (Sisson Decl.). Nor has Cooper & Kirk or Cooper, Carvin & Rosenthal, on behalf of the PCC or any of its clients, filed any briefs in this matter.
Neither I nor anyone with whom I was associated in private practice served as a lawyer concerning the matter in controversy in this case, and it is not reasonable to question my impartiality in this matter. Accordingly, the motion for disqualification is DENIED.
IT IS SO ORDERED.